UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 30, 2009 SPORT SUPPLY GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE 001-15289 22-2795073 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1901 Diplomat Drive Farmers Branch, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (972) 484-9484 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item1.01 Entry Into A Material Definitive Agreement. On July 30, 2009, Sport Supply Group, Inc. (the “Company”) entered into Amendment No. 2 (this "Amendment") dated as of July 28, 2009, to the Credit Agreement dated February 9, 2009 with Bank of America, N.A. The Amendment permits the Company to make acquisitions, up to $5.0 million in aggregate, prior to the date its senior subordinated convertible bonds, due December 1, 2009, are retired.This description explains the material terms of this Amendment, although it does not purport to be complete and is qualified in its entirety by reference to the full text of the Amendment, a copy of which is filed as Exhibit 10.1 to this Current Report on Form 8-K and is incorporated herein. Item9.01 Financial Statements and Exhibits. (d)Exhibits. ExhibitNo. Description Amendment No. 2, dated July 28, 2009, to the Credit Agreement dated February 9, 2009 with Bank of America, N.A 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPORT SUPPLY GROUP, INC. Date: July 31, 2009 By: /s/ John E Pitts Name: John E. Pitts Title: Chief Financial Officer 3 EXHIBIT INDEX ExhibitNo. Description Amendment No. 2, dated July 28, 2009, to the Credit Agreement dated February 9, 2009 with Bank of America, N.A 4
